Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0131282 Liu et al.
1.	Referring to claim 1, Liu et al. teaches an array substrate, comprising: a substrate, (Figures 1A-E #110), comprising a plurality of pixel units, (Figures 1A-E #131), arranged in an array, wherein each of the pixel units comprises a first electrode, (Figures 1A-E left #112), and a second electrode, (Figures 1A-E right #112), and a first gap, (Figures 1A-E the area between the two #112 of #131), is provided between the first electrode, (Figures 1A-E left #112), and the second electrode, (Figures 1A-E right #112); a bonding adhesive, (Figures 1A-E #121 & Paragraph 0047), disposed at the first gap, (Figures 1A-E the area between the two #112 of #131); and a micro light-emitting diode (LED), (Figures 1A-E #131), disposed on the first 
2. 	Referring to claim 2, Liu et al. teaches an array substrate of claim 1, wherein the micro LED comprises a positive electrode, (Figures 1A-E #132a), a negative electrode, (Figures 1A-E #132b), and a micro LED body, (Figures 1A-E #131), wherein the positive electrode, (Figures 1A-E #132a), is disposed on the first electrode, (Figures 1A-E left #112), and the negative electrode, (Figures 1A-E #132b), is disposed on the second electrode, (Figures 1A-E right #112).
3. 	Referring to claim 5, Liu et al. teaches an array substrate of claim 1, wherein the bonding adhesive, (Figures 1A-E #121 & Paragraph 0047), has a horizontal width, (the region of the bonding layer between the two #112s of #131, but the claim is not limited to the total width of the entire bonding layer), equal to that of the first gap, (Figures 1A-E the area between the two #112 of #131).
4. 	Referring to claim 7, Liu et al. teaches an array substrate of claim 6, wherein the bonding adhesive has a freezing point temperature between 100°C to 250°C, (Paragraph 0052).
5.	Referring to claim 10, Liu et al. teaches a method of fabricating an array substrate, comprising: providing a substrate, (Figures 1A-E #110),  wherein the substrate, (Figures 1A-E #110), comprises a plurality of pixel units, (Figures 1A-E #131), arranged in an array, each of the pixel units comprises a first electrode, (Figures 1A-E left #112), and a second electrode, (Figures 1A-E right #112), and a first gap, (Figures 1A-E the area between the two #112 of #131), is provided between the first electrode, (Figures 1A-E left #112), and the second electrode, (Figures 
6. 	Referring to claim 11, Liu et al. teaches a method of fabricating the array substrate of claim 10, wherein the transferring a micro LED, (Figures 1A-E #131), onto the first electrode, (Figures 1A-E left #112), and the second electrode, (Figures 1A-E right #112), comprises electrically connecting a positive electrode, (Figures 1A-E #132a), of the micro LED, (Figures 1A-E #131), to the first electrode, (Figures 1A-E left #112), and electrically connecting a negative electrode, (Figures 1A-E #132b), of the micro LED, (Figures 1A-E #131), to the second electrode, (Figures 1A-E right #112).
7. 	Referring to claim 12, Liu et al. teaches an array substrate, comprising: a substrate, (Figures 1A-E #110), comprising a plurality of pixel units arranged in an array, wherein each of the pixel units, (Figures 1A-E #131), comprises a first electrode, (Figures 1A-E left #112), and a second electrode, (Figures 1A-E right #112), and a first gap, (Figures 1A-E the area between the two #112 of #131), is provided between the first electrode, (Figures 1A-E left #112), and the second electrode, (Figures 1A-E right #112); a bonding adhesive (Figures 1A-E #121 & Paragraph 0047), disposed at the first gap, (Figures 1A-E the area between the two #112 of #131); and a micro light-emitting diode, (Figures 1A-E #131), disposed on the first electrode, .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2019/0131282 Liu et al.
8. 	Referring to claim 6, Liu et al. teaches an array substrate of claim 5, but is silent with respect to wherein the bonding adhesive has a thickness between 0.5 microns to 5 microns.  Liu et al. does teach in Paragraph 0007 that the gap width is 1-30 microns.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to know that the In re Aller, 105 USPQ 233. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2019/0131282 Liu et al. in view of Chinese Patent No. 104993041 Chen.
9. 	Referring to claim 8, Liu et al. teaches an array substrate of claim 7, but is silent with respect to wherein the bonding adhesive is composed of one of epoxy, silica gel, polyurethane, and polyacrylic compound.
	Chen teaches a similar device where the bonding adhesive is composed of one of epoxy, silica gel, polyurethane, and polyacrylic compound, (Machine Translation Page 6 Lines 51-53).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chen with Liu et al. because the bonding adhesive .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2019/0131282 Liu et al. in view of U.S. Patent Application Publication No. 2017/0062674 Kwon et al.
10. 	Referring to claim 9, Liu et al. teaches an array substrate of claim 1 that forms a display panel, but is silent with respect to wherein the array substrate further comprises a data line, a sensing line, a first thin-film transistor, a second thin-film transistor, a third thin-film transistor, and a capacitor.  
Kwon et al. teaches a similar display device with micro LEDS wherein the array substrate further comprises a data line, a sensing line, a first thin-film transistor, a second thin-film transistor, a third thin-film transistor, and a capacitor in Paragraphs 0055, 0056, and 0066.
.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
11.	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with wherein at least a first solder material is further disposed between the positive electrode and the first electrode, and at least a second solder material is further disposed between the negative electrode and the second electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/30/21